Exhibit 10.4


 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is made as of the 12th day of May,
2008 by and among Global Services Partners Acquisition Corp., a Delaware
corporation (together with its successors and assigns, “GSPAC”), SouthPeak
Interactive L.L.C., a Virginia limited liability company (“SouthPeak”), and the
Investors set forth on the signature pages affixed hereto on and after the date
hereof (each an “Investor” and collectively the “Investors”).
 
Recitals
 
A.  GSPAC, SouthPeak and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and
 
B.  The Investors wish to purchase from GSPAC, and GSPAC wishes to sell and
issue to the Investors, upon the terms and conditions stated in this Agreement
up to 15,000,000 shares (the “Shares”) of GSPAC’s Series A Convertible Preferred
Stock, par value $0.0001 per share (the “Preferred Stock”), at a purchase price
of $1.00 per share; and
 
C.  Contemporaneous with the sale of the Shares, the parties hereto will execute
and deliver a Registration Rights Agreement, in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”), pursuant to which GSPAC will
agree to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder, and applicable
state securities laws.
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.  Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:
 
“Acquisition” means the transaction contemplated under the Acquisition
Agreement.
 
“Acquisition Agreement” means the definitive agreement contemplated under that
certain Agreement entered into on or about the date of this Agreement, by and
among GSPAC, SouthPeak  and the Members of SouthPeak under which GSPAC shall
have acquired all of the membership interests in SouthPeak.
 
“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly through one or more intermediaries, Controls, is controlled by, or
is under common control with, such Person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 

--------------------------------------------------------------------------------


 
“Common Stock” means the common stock of GSPAC, par value $.0001 per share.
 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Disclosure Schedule” means the document attached hereto as Schedule 1 which (i)
contains matters required to be disclosed pursuant to Sections 4 and 5 hereof
that correspond to the numbered sections contained in such sections and (ii)
lists exceptions to the representations and warranties that correspond to the
numbered sections contained in Sections 4 and 5.
 
“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.
 
“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.
 
“Financial Statements” means as to SouthPeak (i) the audited balance sheets and
statements of income as of the end of and for the fiscal years ended June 30,
2006 and 2007 and (ii) the unaudited balance sheet and the unaudited statements
of income and cash flows for the six months ended December 31, 2007 and as to
GSPAC means (i) the audited balance sheets and statements of income as of the
end of and for the fiscal years ended July 31, 2006 and 2007 and (ii) the
unaudited balance sheet and the unaudited statements of income and cash flows
for the six months ended January 31, 2008.
 
“GSPAC’s Knowledge” means that which is known, or should be known, by those
Persons serving as of the date hereof as the executive officers (as defined in
Rule 405 under the 1933 Act) of GSPAC, after due inquiry.
 
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; (v) proprietary computer software (including
but not limited to data, data bases and documentation); and (vi) licenses for
the foregoing including, but not limited to, licenses for software developed by
third parties for the use or benefit of SouthPeak.
 
2

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of an entity or its Subsidiaries taken as a whole, (ii)
the ability of an entity to perform any of its obligations under the Transaction
Documents or (iii) the legality, validity or enforceability of the transactions
contemplated hereby.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Purchase Price” means $1.00.
 
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.
 
“SEC Filings” has the meaning set forth in Section 4.6.
 
“SouthPeak’s Knowledge” means that which is known, or should be known, by those
Persons serving as of the date hereof as the executive officers (as defined in
Rule 405 under the 1933 Act) of SouthPeak, after due inquiry.
 
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
 
“Transaction Documents” means this Agreement, the Acquisition Agreement and the
Registration Rights Agreement.
 
“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
2.  Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, each of the Investors shall severally, and not jointly, purchase, and
GSPAC shall sell and issue to the Investors, the Shares in the respective
amounts set forth opposite each Investor’s name on the signature pages attached
hereto from time to time in exchange for the Purchase Price as specified in
Section 3 below.
 
3.  Closing. Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by an Investor, GSPAC shall deliver to
Olshan Grundman Frome Rosenzweig & Wolosky LLP, in trust, a certificate or
certificates, registered in such name or names as each Investor may designate,
representing the Shares, with instructions that such certificates are to be held
for release to the Investor only upon payment in full of the Purchase Price to
GSPAC by the Investor. Upon such receipt by Olshan Grundman Frome Rosenzweig &
Wolosky LLP, of the certificates, each Investor shall promptly, but no more than
one Business Day thereafter, cause a wire transfer in same day funds to be sent
to the account of GSPAC as instructed in writing by GSPAC, in an amount
representing such Investor’s pro rata portion of the Purchase Price as set forth
on the signature pages to this Agreement. On each date (a “Closing Date”) GSPAC
receives the Purchase Price, the certificates evidencing the Shares shall be
released to the Investors (each a “Closing”). Each Closing of the purchase and
sale of the Shares shall take place at the offices of Greenberg Traurig, LLP,
1750 Tysons Boulevard, suite 1200, Mclean, Virginia 22101, or at such other
location and on such other date as GSPAC and each Investor shall mutually agree.
 
3

--------------------------------------------------------------------------------


 
4.  Representations and Warranties of GSPAC. Except as set forth in the
Disclosure Schedule, GSPAC hereby represents and warrants to the Investors as of
the initial Closing Date hereunder as follows:
 
4. 1  Organization, Good Standing and Qualification. Each of GSPAC and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of GSPAC and its Subsidiaries is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect. GSPAC’s Subsidiaries as of the date of this Agreement
are listed on Schedule 4.1 of the Disclosure Schedule.
 
4.2  Authorization. GSPAC has full power and authority and has taken all
requisite action, whether on the part of GSPAC, its officers, directors or
stockholders, necessary for (i) the authorization, execution and delivery of the
Transaction Documents to which it is a party, (ii) the authorization of the
performance of all of its obligations hereunder or thereunder, and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Shares. The Transaction Documents constitute the legal, valid and binding
obligations of GSPAC, enforceable against GSPAC in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.
 
4.3  Capitalization. Schedule 4.3 of the Disclosure Schedule sets forth (a) the
authorized capital stock of GSPAC on the date hereof and (b) the number of
shares of capital stock issued and outstanding, exclusive of the Shares and (c)
the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Shares) exercisable for, or convertible
into or exchangeable for any shares of capital stock of GSPAC. All of the issued
and outstanding shares of GSPAC’s capital stock have been duly authorized and
validly issued and are fully paid, non-assessable and free of preemptive rights
and were issued in full compliance with applicable state and federal securities
law and any rights of third parties. All of the issued and outstanding shares of
capital stock of each Subsidiary have been duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights, were issued in
full compliance with applicable state and federal securities law and any rights
of third parties and are owned by GSPAC, beneficially and of record, subject to
no lien, encumbrance or other adverse claim. No Person is entitled to preemptive
or similar statutory or contractual rights with respect to any of GSPAC’s
securities. Except as described on Schedule 4.3, there are no outstanding
warrants, options, convertible securities or other rights, agreements or
arrangements of any character under which GSPAC or any of its Subsidiaries is or
may be obligated to issue any equity securities of any kind and except as
contemplated by this Agreement or the Acquisition Agreement, neither GSPAC nor
any of its Subsidiaries is currently in negotiations for the issuance of any
equity securities of any kind. Except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among GSPAC and any of its
securityholders relating to GSPAC securities held by them. Except as described
on Schedule 4.3 and except as provided in the Registration Rights Agreement, no
Person has the right to require GSPAC to register any of its securities under
the 1933 Act, whether on a demand basis or in connection with the registration
of GSPAC’s securities for its own account or for the account of any other
Person.
 
4

--------------------------------------------------------------------------------


 
The issuance and sale of the Shares hereunder will not obligate GSPAC to issue
shares of Preferred Stock or other securities to any other Person (other than
the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.
 
GSPAC does not have outstanding stockholder purchase rights or “poison pill” or
any similar arrangement in effect giving any Person the right to purchase any
equity interest in GSPAC upon the occurrence of certain events.
 
4.4  Valid Issuance. The Shares, upon the filing of the Certificate of
Designations substantially in the form of Exhibit C attached hereto, will be
duly and validly authorized and, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid and non-assessable, and shall be
free and clear of all encumbrances and restrictions (other than those created by
the Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.
 
4.5  Consents. GSPAC’s execution, delivery and performance of the Transaction
Documents and the offer, issuance and sale of the Shares require no consent of,
action by or in respect of, or filing with, any Person, governmental body,
agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which GSPAC undertakes to file within the
applicable time periods. Subject to the accuracy of the representations and
warranties of each Investor set forth in Section 6 hereof, GSPAC has taken all
action necessary to exempt (i) the issuance and sale of the Shares, and (ii) the
other transactions contemplated by the Transaction Documents from the provisions
of any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
GSPAC or to which GSPAC or any of its assets and properties may be subject and
any provision of GSPAC’s Certificate of Incorporation or Bylaws that is or could
reasonably be expected to become applicable to the Investors as a result of the
transactions contemplated hereby, including without limitation, the issuance of
the Shares and the ownership, disposition or voting of the Shares by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.
 
5

--------------------------------------------------------------------------------


 
4.6  Delivery of SEC Filings; Business. GSPAC has made available to the
Investors through the EDGAR system, true and complete copies of its most recent
Annual Report on Form 10-K for the fiscal year ended July 31, 2007 (the “10-K”),
all other reports filed by GSPAC pursuant to the 1934 Act since the filing of
the 10-K and prior to the date hereof (including all Quarterly Reports on Form
10-Q), and the Definitive Proxy Statement (No. 000-51869), filed with the
Securities and Exchange Commission on April 11, 2008 (“Proxy Statement”),
(collectively, the “SEC Filings”). The SEC Filings are the only filings required
of GSPAC pursuant to the 1934 Act for such period. GSPAC and its Subsidiaries
are engaged in all material respects only in the business described in the SEC
Filings and the SEC Filings contain a complete and accurate description in all
material respects of GSPAC’s business and that of its Subsidiaries, taken as a
whole.
 
4.7  Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall
be used by GSPAC for working capital and general corporate purposes.
 
4.8   SEC Filings.
 
(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
(b) Each registration statement and any amendment thereto filed by GSPAC since
September 15, 2005 pursuant to the 1933 Act and the rules and regulations
thereunder, as of the date such statement or amendment became effective,
complied as to form in all material respects with the 1933 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed pursuant to Rule 424(b)
under the 1933 Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
4.9  No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by GSPAC and the issuance and sale of
the Shares will not conflict with or result in a breach or violation of any of
the terms and provisions of, or constitute a default under or otherwise
accelerate any rights pursuant to (i) GSPAC’s Certificate of Incorporation or
Bylaws, both as in effect on the Closing Date (true and complete copies of which
have been made available to the Investors), or (ii)(a) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over GSPAC, any Subsidiary or any of their
respective assets or properties, or (b) any agreement or instrument to which
GSPAC or any Subsidiary is a party or by which GSPAC or a Subsidiary is bound or
to which any of their respective assets or properties is subject, except, in the
case of clause (ii) only, for such conflicts, breaches or violations as have not
had and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
 
6

--------------------------------------------------------------------------------


 
4.10  Litigation. There are no pending actions, suits or proceedings against or
affecting GSPAC, its Subsidiaries or any of its or their properties; and to
GSPAC’s Knowledge, no such actions, suits or proceedings are threatened or
contemplated. Neither GSPAC nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to GSPAC’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving GSPAC or any
current or former director or officer of GSPAC. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by GSPAC or any Subsidiary under the 1933 Act or the 1934 Act.
 
4.11  Financial Statements. The financial statements included in each SEC Filing
present fairly, in all material respects, GSPAC’s consolidated financial
position as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act). Except as set forth
in GSPAC’s financial statements included in the SEC Filings filed prior to the
date hereof or as described on Schedule 4.11 of the Disclosure Schedule, neither
GSPAC nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
 
4.12  Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon GSPAC, any Subsidiary or an Investor for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of GSPAC.
 
4.13  No Directed Selling Efforts or General Solicitation. Neither GSPAC nor any
Person acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D) in connection with the
offer or sale of any of the Shares.
 
4.14  Private Placement. Assuming the accuracy of the representations and
warranties made by the Investors set forth in Section 6 hereof, the offer and
sale of the Shares to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.
 
4.15  Transactions with Affiliates. Except as disclosed in the SEC Filings, none
of GSPAC’s officers or directors is presently a party to any transaction with
GSPAC or any Subsidiary (other than as holders of stock options and/or warrants,
and for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to
GSPAC’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
7

--------------------------------------------------------------------------------


 
4.16 Internal Controls. GSPAC is in material compliance with the provisions of
the Sarbanes-Oxley Act of 2002 currently applicable to GSPAC. GSPAC and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. GSPAC has established disclosure controls and
procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for GSPAC and
designed such disclosure controls and procedures to ensure that material
information relating to GSPAC, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which GSPAC's most recently filed periodic report under the 1934 Act,
as the case may be, is being prepared. GSPAC’s certifying officers have
evaluated the effectiveness of GSPAC’s controls and procedures as of the end of
the period covered by the most recently filed periodic report under the 1934 Act
(such date, the "Evaluation Date"). GSPAC presented in its most recently filed
periodic report under the 1934 Act the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in GSPAC’s internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to GSPAC’s Knowledge, in other
factors that could significantly affect GSPAC’s internal controls. GSPAC
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the 1934 Act.
 
4.17  Disclosures. Except as described on Schedule 4.17 of the Disclosure
Schedule, neither GSPAC nor any Person acting on its behalf has provided the
Investors or their agents or counsel with any information that constitutes or
might constitute material, non-public information, other than the terms of the
transactions contemplated hereby. The written materials delivered to the
Investors in connection with the transactions contemplated by the Transaction
Documents do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
 
4.18  Tax Matters. GSPAC has timely prepared and filed all tax returns required
to have been filed by it with all appropriate governmental agencies and timely
paid all taxes shown thereon or otherwise owed by it. The charges, accruals and
reserves on the books of GSPAC in respect of taxes for all fiscal periods are
adequate in all material respects, and there are no material unpaid assessments
against GSPAC nor, to GSPAC Knowledge, any basis for the assessment of any
additional taxes, penalties or interest for any fiscal period or audits by any
federal, state or local taxing authority except for any assessment which is not
material to GSPAC, taken as a whole. All taxes and other assessments and levies
that GSPAC is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to GSPAC Knowledge,
threatened against GSPAC or any of its respective assets or property. There are
no outstanding tax sharing agreements or other such arrangements between GSPAC
and any other entity.
 
4.19  Labor Matters. Since its incorporation, GSPAC has not employed any
individual.
 
8

--------------------------------------------------------------------------------


 
5.  Representations and Warranties of SouthPeak. Except as set forth in the
Disclosure Schedule, SouthPeak hereby represents and warrants to the Investors
as of the initial Closing Date hereunder as follows:
 
5.1 Organization, Good Standing and Qualification. SouthPeak is a limited
liability company duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation and has all requisite power and
authority to carry on its business as now conducted and to own its properties.
SouthPeak is duly qualified to do business as a foreign limited liability
company and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect. SouthPeak does not
directly or indirectly own any equity or similar interest in, or any interest
convertible or exchangeable or exercisable for, any equity or similar interest
in, any Subsidiary.
 
5.2 Capitalization. The members of SouthPeak set forth in the Acquisition
Agreement represent all of the members of SouthPeak. Except as set forth in the
Proxy Statement, there are no outstanding warrants, options, convertible
securities or other rights to acquire any interest or other securities in
SouthPeak.
 
5.3  Authorization. SouthPeak has full power and authority and has taken all
requisite action, whether on the part of SouthPeak, its officers, members or
managers, necessary for (i) the authorization, execution and delivery of each of
the Transaction Documents to which it is a party and (ii) the authorization of
the performance of all of its obligations hereunder or thereunder. To the extent
it is a party thereto, the Transaction Documents constitute the legal, valid and
binding obligations of SouthPeak, enforceable against SouthPeak in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
5.4 No Material Adverse Change. Since June 30, 2007, except as identified and
described in the Proxy Statement, there has not been:
 
(i) any change in the consolidated assets, liabilities, financial condition or
operating results of SouthPeak from that reflected in SouthPeak’s financial
statements, a copy of which has been provided to Investors, except for changes
in the ordinary course of business which have not had and could not reasonably
be expected to have a Material Adverse Effect, individually or in the aggregate,
including loans incurred in the approximate amount of $440,000, the proceeds of
which were distributed to SouthPeak’s members for the payment of income taxes;
 
(ii) any material damage, destruction or loss, whether or not covered by
insurance to any of SouthPeak’s assets or properties;
 
(iii) any declaration or payment of any dividend other than distributions to
members for payment of income taxes, or any authorization or payment of any
distribution on any of the membership interests of SouthPeak, or any redemption
or repurchase of any securities of SouthPeak;
 
9

--------------------------------------------------------------------------------


 
(iv) any waiver, not in the ordinary course of business, by SouthPeak of a
material right or of a material debt owed to it;
 
(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by SouthPeak, except in the ordinary course of business or
which is not material to the assets, properties, financial condition, operating
results or business of SouthPeak taken as a whole (as such business is presently
conducted and as it is proposed to be conducted);
 
(vi) any change or amendment to SouthPeak’ Operating Agreement, or material
change to any material contract or arrangement by which SouthPeak is bound or to
which any of its respective assets or properties is subject;
 
(vii) any material labor difficulties or labor union organizing activities with
respect to SouthPeak’s employees;
 
(viii) any material transaction entered into by SouthPeak other than in the
ordinary course of business;
 
(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of SouthPeak;
 
(x) the loss of any customer which has had or could reasonably be expected to
have a Material Adverse Effect; or
 
(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.
 
5.5 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of each of the Transaction Documents to which SouthPeak is a party
will not conflict with or result in a breach or violation of any of the terms
and provisions of, or constitute a default under or otherwise accelerate any
rights pursuant to (i) SouthPeak’s Operating Agreement as in effect on the date
hereof (true and complete copies of which have been made available to the
Investors), or (ii)(a) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over SouthPeak or any of its assets or properties, or (b) any
agreement or instrument to which SouthPeak is a party or by which SouthPeak is
bound or to which any of its assets or properties is subject, except, in the
case of clause (ii) only, for such conflicts, breaches or violations as have not
had and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
 
10

--------------------------------------------------------------------------------


 
5.6  Tax Matters. SouthPeak has timely prepared and filed all tax returns
required to have been filed by it with all appropriate governmental agencies and
timely paid all taxes shown thereon or otherwise owed by it. The charges,
accruals and reserves on the books of SouthPeak in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against SouthPeak nor, to SouthPeak’s Knowledge, any basis
for the assessment of any additional taxes, penalties or interest for any fiscal
period or audits by any federal, state or local taxing authority except for any
assessment which is not material to South Peak, taken as a whole. All taxes and
other assessments and levies that SouthPeak is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due. There are no tax liens or claims
pending or, to SouthPeak’s Knowledge, threatened against SouthPeak or any of its
respective assets or property. There are no outstanding tax sharing agreements
or other such arrangements between SouthPeak and any other entity.
 
5.7  Title to Properties.  Except as described in Schedule 5.7, SouthPeak has
good and marketable title to all real properties and all other properties and
assets owned by it, in each case free from liens, encumbrances and defects that
would materially affect the value thereof or materially interfere with the use
made or currently planned to be made thereof by it; and except as disclosed in
Schedule 5.7, SouthPeak holds any leased real or personal property under valid
and enforceable leases with no exceptions that would materially interfere with
the use made or currently planned to be made thereof by it.
 
5.8  Certificates, Authorities and Permits. SouthPeak possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, and SouthPeak
has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to SouthPeak, could reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.
 
5.9  Labor Matters.
 
(a) SouthPeak is not a party to or bound by any collective bargaining agreements
or other agreements with labor organizations. SouthPeak has not violated in any
material respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours.
 
(b) (i) There are no labor disputes existing, or to SouthPeak’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by SouthPeak’s employees, (ii)
there are no unfair labor practices or petitions for election pending or, to
SouthPeak’s Knowledge, threatened before the National Labor Relations Board or
any other federal, state or local labor commission relating to SouthPeak’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to
SouthPeak and (iv) to SouthPeak’s Knowledge, it enjoys good labor and employee
relations with its employees and labor organizations.
 
(c) SouthPeak is, and at all times has been, in compliance in all material
respects with all applicable laws respecting employment (including laws relating
to classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization. There are no claims pending against SouthPeak before the
Equal Employment Opportunity Commission or any other administrative body or in
any court asserting any violation of Title VII of the Civil Rights Act of 1964,
the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other
federal, state or local Law, statute or ordinance barring discrimination in
employment.
 
11

--------------------------------------------------------------------------------


 
(d) Except as disclosed in the Proxy Statement, SouthPeak is not a party to, or
bound by, any employment or other contract or agreement that contains any
severance, termination pay or change of control liability or obligation,
including, without limitation, any “excess parachute payment,” as defined in
Section 280G(b) of the Internal Revenue Code.
 
(e) Except as specified in Schedule 5.8, each of SouthPeak’s employees is a
Person who is either a United States citizen or a permanent resident entitled to
work in the United States. To SouthPeak’s Knowledge, SouthPeak has no liability
for the improper classification by SouthPeak of such employees as independent
contractors or leased employees prior to the Closing.
 
5.10  Intellectual Property.
 
(a) All Intellectual Property of SouthPeak is currently in compliance with all
legal requirements (including timely filings, proofs and payments of fees) and
is valid and enforceable. No SouthPeak Intellectual Property which is necessary
for the conduct of SouthPeak’s business as currently conducted has been or is
now involved in any cancellation, dispute or litigation, and, to SouthPeak’s
Knowledge, no such action is threatened. No patent of SouthPeak’s has been or is
now involved in any interference, reissue, re-examination or opposition
proceeding.
 
(b) All of the material licenses and material sublicenses and material consent,
royalty or other agreements concerning Intellectual Property which are necessary
for the conduct of SouthPeak’s business as currently conducted, to which
SouthPeak is a party or by which any of its assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of
SouthPeak and, to SouthPeak’s Knowledge, the other parties thereto, enforceable
in accordance with their terms, except to the extent that enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally, and there exists no event or condition which will result in a
material violation or breach of or constitute (with or without due notice or
lapse of time or both) a default by SouthPeak under any such License Agreement.
 
(c) SouthPeak owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of its business as currently
conducted and for the ownership, maintenance and operation of its properties and
assets, free and clear of all liens, encumbrances, adverse claims or obligations
to license all such owned Intellectual Property and Confidential Information,
other than licenses entered into in the ordinary course of its business.
SouthPeak has a valid and enforceable right to use all third party Intellectual
Property and Confidential Information used or held for use in the business of
SouthPeak.
 
12

--------------------------------------------------------------------------------


 
(d) The conduct of SouthPeak’s business as currently conducted does not infringe
or otherwise impair or conflict with (collectively, “Infringe”) any Intellectual
Property rights of any third party or any confidentiality obligation owed to a
third party, and, to SouthPeak’s Knowledge, the Intellectual Property and
Confidential Information of SouthPeak which are necessary for the conduct of
SouthPeak’s business as currently conducted are not being Infringed by any third
party. There is no litigation or order pending or outstanding or, to SouthPeak’s
Knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any Intellectual
Property or Confidential Information of SouthPeak and SouthPeak’s use of any
Intellectual Property or Confidential Information owned by a third party, and,
to SouthPeak’s Knowledge, there is no valid basis for the same.
 
(e) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on SouthPeak’s ownership or right to use any of the Intellectual
Property or Confidential Information which is necessary for the conduct of its
business as currently conducted.
 
(f) SouthPeak has taken reasonable steps to protect its rights in its
Intellectual Property and Confidential Information. Each employee, consultant
and contractor who has had access to Confidential Information which is necessary
for the conduct of SouthPeak’s business as currently conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with
SouthPeak’s standard forms thereof. Except under confidentiality obligations,
there has been no material disclosure of any of SouthPeak’s Confidential
Information to any third party.
 
5.11  Environmental Matters. SouthPeak is not in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), does not own or operate any real property contaminated with any
substance that is subject to any Environmental Laws, is not liable for any
off-site disposal or contamination pursuant to any Environmental Laws, is not
subject to any claim relating to any Environmental Laws, which violation,
contamination, liability or claim has had or could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate; and there is
no pending or, to SouthPeak’s Knowledge, threatened investigation that might
lead to such a claim.
 
5.12 Litigation. There are no pending actions, suits or proceedings against or
affecting SouthPeak or any of its properties; and to SouthPeak’s Knowledge, no
such actions, suits or proceedings are threatened or contemplated. Except for
Terry Phillips, neither SouthPeak, nor any member, manager or officer thereof
has been the subject of any action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to SouthPeak’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving SouthPeak or any
current or former member, manager or officer of SouthPeak.
 
13

--------------------------------------------------------------------------------


 
5.13 Financial Statements. SouthPeak has as made available to the Investors true
and complete copies of its most recent Financial Statements. The Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby, fairly present the financial
condition, results of operations and cash flows of SouthPeak as of the
respective dates thereof and for the periods referred to therein and are
consistent with the books and records of SouthPeak and are true, accurate and
correct in all material respects; provided, however, that the Financial
Statements referred to in clause (ii) of the definition of such term are subject
to normal recurring year-end adjustments and do not include footnotes.
 
5.14 Insurance Coverage. SouthPeak maintains in full force and effect insurance
coverage that is customary for comparably situated companies for the business
being conducted and properties owned or leased by SouthPeak, and SouthPeak
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.
 
5.15  Brokers and Finders. Except for HCFP/Brenner Securities LLC, no Person
will have, as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or claim against or upon SouthPeak for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of SouthPeak.
 
5.16  No Directed Selling Efforts or General Solicitation. Neither SouthPeak nor
any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Shares.
 
5.17 Transactions with Affiliates. Except as disclosed in the Proxy Statement,
none of the officers, members or managers of SouthPeak and, to SouthPeak’s
Knowledge, none of its employees is presently a party to any transaction with
SouthPeak (other than as holders of membership interests, and for services as
employees, officers and managers), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, member, manager or such employee or, to SouthPeak’s
Knowledge, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
 
5.18  Disclosures. Except as described on Schedule 5.18 of the Disclosure
Schedule, neither SouthPeak nor any Person acting on its behalf has provided the
Investors or their agents or counsel with any information that constitutes or
might constitute material, non-public information, other than the terms of the
transactions contemplated hereby. The written materials delivered to the
Investors in connection with the transactions contemplated by the Transaction
Documents do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
 
14

--------------------------------------------------------------------------------


 
6. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to each of GSPAC and
SouthPeak that:
 
6.1  Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Shares pursuant to this Agreement.
 
6.2  Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the legal, valid and binding obligations of
such Investor, enforceable against such Investor in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.
 
6.3  Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Shares for any period of time. Such Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered.
 
6.4  Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
6.5  Disclosure of Information. Such Investor has had an opportunity to receive
all information related to each of GSPAC and SouthPeak requested by it and to
ask questions of and receive answers from GSPAC and SouthPeak regarding their
respective businesses and the terms and conditions of the offering of the
Shares. Such Investor acknowledges receipt of copies of the SEC Filings. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, limit or otherwise affect such Investor’s right to rely
on the representations and warranties of GSPAC and SouthPeak contained in this
Agreement. The parties agree that each Investor may determine that it wants to
limit the type of information that it receives and, consequently, each Investor
shall have the ability to perform its due diligence investigation in the manner
it determines is appropriate and may request not to receive any material
non-public information relating to GSPAC.
 
6.6  Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from GSPAC in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the 1933 Act only in certain
limited circumstances.
 
15

--------------------------------------------------------------------------------


 
6.7  Legends. It is understood that, except as provided below, certificates
evidencing the Shares may bear the following or any similar legend:
 
(a) “The securities represented hereby have not been registered under the
Securities Act of 1933 or any applicable state securities laws and may not be
transferred unless (i) such securities have been registered for sale pursuant to
the Securities Act of 1933, as amended, (ii) such securities may be sold
pursuant to Rule 144(k), or (iii) GSPAC has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933 or qualification under applicable
state securities laws.”
 
(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.
 
(c) GSPAC acknowledges and agrees that an Investor may from time to time pledge,
and/or grant a security interest in, some or all of the legended Shares in
connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan. Such a pledge would not be
subject to approval or consent of GSPAC and no legal opinion of legal counsel to
the pledge, secured party or pledgor shall be required in connection with the
pledge, but such legal opinion shall be required in connection with a subsequent
transfer or foreclosure following default by the transferee of the pledge. No
notice shall be required of such pledge, but Investor’s transferee shall
promptly notify GSPAC of any such subsequent transfer or foreclosure. Each
Investor acknowledges that GSPAC shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Shares or for
any agreement, understanding or arrangement between any Investor and its pledgee
or secured party. At the appropriate Investor’s expense, GSPAC will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Each Investor acknowledges and agrees that, except as otherwise
provided in Section 8.2, any Shares subject to a pledge or security interest as
contemplated by this Section 6.7 shall continue to bear the legend set forth in
this Section 6.7 and be subject to the restrictions on transfer set forth in
this Agreement.
 
6.8  Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act.
 
6.9  No General Solicitation. Such Investor did not learn of the investment in
the Shares as a result of any general solicitation or general advertising.
 
6.10  Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon SouthPeak, GSPAC, any Subsidiary or an Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.
 
16

--------------------------------------------------------------------------------


 
6.11  Prohibited Transactions. During the last thirty (30) days prior to the
date hereof, neither such Investor nor any Affiliate of such Investor which (x)
had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Investor’s investments or trading or information
concerning such Investor’s investments, including in respect of the Shares, or
(z) is subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to GSPAC’s Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
such Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the shares of Common Stock underlying the
Preferred Stock (each, a “Prohibited Transaction”). Prior to the earliest to
occur of (i) the termination of this Agreement, (ii) the Effective Date or (iii)
the Effectiveness Deadline, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction.
Such Investor acknowledges that the representations, warranties and covenants
contained in this Section 6.11 are being made for the benefit of the Investors
as well as GSPAC and that each of the other Investors shall have an independent
right to assert any claims against such Investor arising out of any breach or
violation of the provisions of this Section 6.11.
 
6.12  Regulation M. Such Investor is aware that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of Preferred Stock and other
activities with respect to the Preferred Stock by the Investors.
 
6.13  Residency. Such Investor’s principal executive offices are in the
jurisdiction set forth in the address for notice for such Investor on the
applicable signature page attached hereto.
 
7.  Conditions to Closing.
 
7.1  Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase the Shares at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):
 
(a) The representations and warranties made by GSPAC in Section 4 hereof and by
SouthPeak in Section 5 hereof not qualified as to materiality shall be true and
correct in all material respects when made and shall be true and correct in all
material respects at and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date. GSPAC and SouthPeak, as applicable, shall have performed in all material
respects all obligations and covenants herein required to be performed by it on
or prior to the Closing Date.
 
(b) GSPAC and SouthPeak, as applicable, shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Shares and the consummation of
the other transactions contemplated by the Transaction Documents, including
those consents, permits, approvals, registrations and waivers as set forth in
Sections 7.2(d) and (e) below, all of which shall be in full force and effect.
 
17

--------------------------------------------------------------------------------


 
(c) GSPAC shall have executed and delivered the Registration Rights Agreement.
 
(d) Closing shall have occurred under the Acquisition Agreement and the Amended
and Restated Certificate of Incorporation attached hereto as Exhibit B and the
Certificate of Designations attached hereto as Exhibit C shall have been filed
with the Delaware Secretary of State.
 
(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(f) GSPAC shall have delivered a Certificate, executed on behalf of GSPAC by its
Chief Executive Officer or its Chief Financial Officer, dated as of the Closing
Date, certifying to the fulfillment of the conditions specified in subsections
(a),(b),(d),(e) and (i) of this Section 7.1. SouthPeak shall have delivered a
Certificate, executed on behalf of SouthPeak by its managing member, dated as of
the Closing Date, certifying to the fulfillment of the conditions specified in
subsections (b),(d) and (e) of this Section 7.1.
 
(g) GSPAC shall have delivered a Certificate, executed on behalf of GSPAC by its
Secretary, dated as of the Closing Date, certifying the resolutions adopted by
the Board of Directors of GSPAC approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Shares,
certifying the current versions of its Certificate of Incorporation and Bylaws
and certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of GSPAC.
 
(h) SouthPeak shall have delivered a Certificate, executed on behalf of
SouthPeak, dated as of the Closing Date, certifying the resolutions adopted by
the Managers of GSPAC approving the transactions contemplated by this Agreement
and the other Transaction Documents, certifying the current version of its
Operating Agreement and certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of SouthPeak.
 
(i) The Investors shall have received an opinion from Greenberg Traurig, LLP,
GSPAC’s counsel, dated as of the Closing Date, in form and substance reasonably
acceptable to the Investors and attached hereto as Exhibit D, addressing such
legal matters as the Investors may reasonably request.
 
(j) No stop order or suspension of trading shall have been imposed by any
Self-Regulatory Organization, the SEC or any other governmental or regulatory
body with respect to public trading in the Preferred Stock.
 
(k) The members of SouthPeak shall have executed a lock-up agreement in form and
substance satisfactory to the Investors at the initial Closing under this
Agreement.
 
18

--------------------------------------------------------------------------------


 
7.2  Conditions to Obligations of GSPAC. GSPAC’s obligation to sell and issue
the Shares at the Closing is subject to the fulfillment to the satisfaction of
GSPAC on or prior to the Closing Date of the following conditions, any of which
may be waived by GSPAC:
 
(a) The representations and warranties made by the Investors in Section 6
hereof, other than the representations and warranties contained in Sections
6.3, 6.4, 6.5, 6.6, 6.7, 6.8 and 6.9 (the “Investment Representations”), shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investors shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to the Closing Date.
 
(b) The Investors shall have executed and delivered the Registration Rights
Agreement.
 
(c) The Acquisition shall have been consummated on or before May 31, 2008.
 
(d) GSPAC’s wholly-owned subsidiary, SouthPeak Interactive Corporation (“SP
Holdings”), and SP Holdings’ wholly-owned subsidiary, GSPAC Merger GSPAC, shall
have been merged with and into GSPAC (the “Merger”) and GSPAC shall have
received all applicable approvals of such Merger required under Delaware
corporate law and federal securities laws.
 
(e) The Amended and Restated Certificate of Incorporation and Certificate of
Designations attached hereto as Exhibits B and C shall have been filed with the
Delaware Secretary of State.
 
7.3  Conditions to Obligations of SouthPeak. SouthPeak’s obligation to
consummate the transactions contemplated by this Agreement and the Transaction
Documents, to the extent it is a party thereto, is subject to the fulfillment to
the satisfaction of SouthPeak on or prior to the Closing Date of the following
conditions, any of which may be waived by SouthPeak:
 
(a) The representations and warranties made by the Investors in Section 6
hereof, other than the Investment Representations, shall be true and correct in
all material respects when made, and shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date. The Investment Representations shall be true and
correct in all respects when made, and shall be true and correct in all respects
on the Closing Date with the same force and effect as if they had been made on
and as of said date. The Investors shall have performed in all material respects
all obligations and covenants herein required to be performed by them on or
prior to the Closing Date.
 
19

--------------------------------------------------------------------------------


 
(b) The Amended and Restated Certificate of Incorporation and Certificate of
Designations attached hereto as Exhibits B and C shall have been filed with the
Delaware Secretary of State.
 
7.4 Termination of Obligations to Effect Closing; Effects.
 
(a) The obligations of each of GSPAC and SouthPeak, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:
 
(i) Upon the mutual written consent of either GSPAC or SouthPeak and the
Investors;
 
(ii) By GSPAC or SouthPeak if any of the conditions set forth in Section 7.2 or
7.3, respectively, shall have become incapable of fulfillment, and shall not
have been waived by GSPAC or SouthPeak, as applicable.
 
(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 7.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or
 
(iv) By any party to the Agreement if the initial Closing has not occurred on or
prior to May 31, 2008;
 
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
(b) In the event of termination by any party of its obligations to effect the
Closing pursuant to this Section 7.4, written notice thereof shall forthwith be
given to the other parties by such terminating party and the other parties shall
have the right to terminate their obligations to effect the Closing upon written
notice to the remaining parties. Nothing in this Section 7.4 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.
 
8.  Covenants and Agreements of GSPAC.
 
8.1  No Conflicting Agreements. GSPAC will not take any action, enter into any
agreement or make any commitment that would conflict in any material respect
with GSPAC obligations to the Investors under the Transaction Documents. The
provisions of this Section 8.1 shall terminate and be of no further force and
effect on the date on which GSPAC’s obligations under the Registration Rights
Agreement to register or maintain the effectiveness of any registration covering
the Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate.
 
20

--------------------------------------------------------------------------------


 
8.2  Removal of Legends. Upon the earlier of (i) registration for resale
pursuant to the Registration Rights Agreement or (ii) Rule 144(k) becoming
available, GSPAC shall promptly (A) deliver to the transfer agent for the Common
Stock underlying the Preferred Stock (the “Transfer Agent”) irrevocable
instructions that the Transfer Agent shall reissue a certificate representing
shares of Common Stock without legends upon receipt by such Transfer Agent of
the legended certificates for such shares, together with either (1) a customary
representation by the Investor that Rule 144(k) applies to the shares of Common
Stock represented thereby or (2) a statement by the Investor that such Investor
has sold the shares of Common Stock represented thereby in accordance with the
Plan of Distribution contained in the Registration Statement, and (B) cause its
counsel to deliver to the Transfer Agent one or more blanket opinions to the
effect that the removal of such legends in such circumstances may be effected
under the 1933 Act. From and after the earlier of such dates, upon an Investor’s
written request, GSPAC shall promptly cause certificates evidencing the
Investor’s shares of common Stock to be replaced with certificates which do not
bear such restrictive legends. When GSPAC is required to cause an unlegended
certificate to replace a previously issued legended certificate, if: (1) the
unlegended certificate is not delivered to an Investor within three (3) Business
Days of submission by that Investor of a legended certificate and supporting
documentation to the Transfer Agent as provided above (with a copy to GSPAC) and
(2) prior to the time such unlegended certificate is received by the Investor,
the Investor, or any third party on behalf of such Investor or for the
Investor’s account, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Investor of
shares represented by such certificate (a “Buy-In”), then GSPAC shall pay in
cash to the Investor (for costs incurred either directly by such Purchaser or on
behalf of a third party) the amount by which the total purchase price paid for
Common Stock as a result of the Buy-In (including brokerage commissions, if any)
exceeds the proceeds received by such Investor as a result of the sale to which
such Buy-In relates. The Investor shall provide GSPAC written notice indicating
the amounts payable to the Investor in respect of the Buy-In.
 
8.3  Equal Treatment of Investors. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Investor by the
other parties hereto and negotiated separately by each Investor, and is intended
for the other parties hereto to treat the Investors as a class and shall not in
any way be construed as the Investors acting in concert or as a group with
respect to the purchase, disposition or voting of Shares or otherwise.
 
8.4 Rights of Participation.
 
(a) Rights of Participation. GSPAC hereby grants to each Investor, so long as
such Investor shall own at least one-half of the Shares purchased hereunder,
including shares of Common Stock issued upon conversion of the Shares, the right
to purchase up to a pro rata portion of New Securities (as defined in paragraph
(b) below) which GSPAC, from time to time, proposes to sell or issue following
the date hereof. A Stockholder’s pro rata portion, for purposes of this Section
8.4, is the product of (i) a fraction, the numerator of which is the number of
outstanding shares of Common Stock which such Stockholder then holds (inclusive
of shares of Common Stock then issuable upon conversion of convertible shares,
including the Shares) and the denominator of which is the total number of
outstanding shares of Common Stock, in the aggregate, (inclusive of shares of
Common Stock then issuable upon conversion of convertible shares, including the
Shares) multiplied by (ii) the number of New Securities GSPAC proposes to sell
or issue.  
 
21

--------------------------------------------------------------------------------


 
(b) Definition of New Securities. “New Securities” shall mean any Common Stock
or other equity securities of GSPAC whether now authorized or not, any rights,
options or warrants to purchase Common Stock or other equity securities and any
indebtedness or preferred stock of GSPAC which is convertible into Common Stock
or other equity securities (or which is convertible into a security which is, in
turn, convertible into Common Stock or other equity securities); provided, that
the term “New Securities” does not include (i) indebtedness of GSPAC which is
not by its terms convertible into Common Stock; (ii) Common Stock issued as a
stock dividend to all holders of Common Stock pro rata or upon any subdivision
or combination of shares of Common Stock; (iii) Common Stock issued to any
employee or director and approved by the Board of Directors and any employee or
director stock options approved by the Board of Directors; (iv) Common Stock
issued in exchange for the cancellation or retirement of any debt securities of
GSPAC or in connection with any restructuring or other financial workout of
GSPAC; (v) Common Stock or warrants to purchase Common Stock issued to
non-Affiliates of GSPAC as part of a bona fide debt offering of units comprised
of such Common Stock or warrants and a debt security of GSPAC; (vi) Common Stock
issued for the acquisition of another corporation or other entity by GSPAC by
stock purchase, merger, purchase of substantially all assets or other
reorganization; (vii) the issuance of Common Stock upon the exercise or
conversion of any rights, options or warrants to purchase Common Stock; (viii)
Common Stock issuable in a public offering; and (ix) Common Stock issued in
respect of services provided (other than as an employee) to GSPAC or its
subsidiaries and approved by the Board of Directors; and provided, further, that
if any “New Securities” include Common Stock and other equity securities coupled
as a package, “New Securities” shall mean the package of securities and not each
class of securities individually.
 
(c) Notice from GSPAC. In the event GSPAC proposes to issue New Securities,
GSPAC shall give each Investor written notice of such proposal, describing the
type of New Securities and the price and the terms upon which GSPAC proposes to
issue the same. For a period of fifteen (15) business days following the
delivery of such notice by GSPAC, GSPAC shall be deemed to have irrevocably
offered to sell to each Investor such Investor’s pro rata share of such New
Securities for the price and upon the terms specified in the notice. Each
Investor may exercise such Investor’s rights of participation hereunder by
giving written notice to GSPAC and stating therein the quantity of New
Securities to be purchased. Each such Investor shall also be entitled to
indicate a desire to purchase all or a portion of any New Securities remaining
after such pro rata allocation. If, as a result of such oversubscription right,
such oversubscriptions exceed the total number of New Securities available in
respect of such oversubscription right, the oversubscribing Investors shall be
cut back with respect to their oversubscriptions on a pro rata basis or as they
may otherwise agree among themselves.
 
(d) Sale by GSPAC. In the event that the Investors who have a right of
participation under this Section 8.4 fail to commit to purchase all of such New
Securities within said ten (10) business day period, GSPAC shall have ninety
(90) days thereafter to sell the New Securities with respect to which the right
of participation was not exercised, at a price and upon terms no more favorable
to the purchasers thereof than specified in GSPAC’s notice given pursuant to
Section 8.4(c).
 
22

--------------------------------------------------------------------------------


 
(e) Closing. The closing for any such issuance shall take place as proposed by
GSPAC with respect to the New Securities to be issued, at which closing GSPAC
shall deliver certificates for the New Securities in the respective names of the
purchasing Stockholders against receipt of payment therefor.
 
(f) Post-Issuance Right. Notwithstanding the requirements of subparagraph (a) of
this Section 8.4, GSPAC may proceed with any issuance of New Securities prior to
having complied with the provisions of subparagraph (a); provided, that GSPAC
shall:
 
(i)  provide to each Investor  (i) with prompt notice of such issuance and
(ii) the notice described in subparagraph (a) in which the actual price of the
New Securities shall be set forth;
 
(ii)  offer to issue to each Investor such number of New Securities as may be
requested by such Investor (not to exceed the pro rata number of New Securities
that such Investor would have been entitled to purchase pursuant to subparagraph
(a) as adjusted to give effect to the number of New Securities being sold in
accordance with this subparagraph (f)), on the same economic terms and
conditions with respect to such New Securities as the purchasers of such New
Securities have paid; and
 
(iii)  keep such offer open for a period of ten (10) Business Days, during which
period, each such Investor may accept such offer by sending a written acceptance
to GSPAC committing to purchase an amount of such New Securities (not in any
event to exceed the maximum number that such Investor would have been entitled
to purchase pursuant to subparagraph (a) as adjusted to give effect to the
number of New Securities being sold in accordance with this subparagraph (f)
 
8.5 Warrant Substitution. For every two Shares that an Investor purchases, such
Investor shall have the right for a period of 90 days from the date of such
Investor’s purchase of Shares to tender to GSPAC one outstanding Class W or
Class Z warrant of GSPAC and receive in exchange and substitution therefore a
newly authorized Class Y warrant which Class Y warrant shall possess the same
terms as a Class W or Class Z warrant and be issued under a Warrant Agreement
and form of Warrant Certificate similar to a Class W or Class Z warrant except,
however, the exercise price shall be $1.50 per share, the term shall expire on
May 31, 2013 and the sales price per share of GSPAC common stock for purposes of
allowing for the redemption of such Class Y warrants shall be $2.50 per share.
 
9.  Survival and Indemnification.
 
9.1  Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.
 
23

--------------------------------------------------------------------------------


 
9.2  Indemnification. GSPAC agrees to indemnify and hold harmless each Investor
and its Affiliates and their respective directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing, defending or otherwise directly involving any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of GSPAC or SouthPeak, respectively, under the Transaction
Documents, and will reimburse any such Person for all such amounts as they are
incurred by such Person.
 
9.3  Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 9.2, such Indemnified Person shall promptly notify
GSPAC) in writing and GSPAC shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify GSPAC shall not relieve GSPAC of
its obligations hereunder except to the extent that GSPAC is materially
prejudiced by such failure to notify. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (i)
GSPAC and the Indemnified Person shall have mutually agreed to the retention of
such counsel; or (ii) in the reasonable judgment of counsel to such Indemnified
Person representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. GSPAC shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, GSPAC shall
indemnify and hold harmless such Indemnified Person from and against any loss or
liability (to the extent stated above) by reason of such settlement or judgment.
Without the prior written consent of the Indemnified Person, which consent shall
not be unreasonably withheld, GSPAC shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.
 
10.  Miscellaneous.
 
10.1  Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the other parties to this Agreement,
provided, however, that an Investor may assign its rights and delegate its
duties hereunder in whole or in part to an Affiliate or to a third party
acquiring some or all of its Shares in a transaction complying with applicable
securities laws without the prior written consent of the other parties hereto.
The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
24

--------------------------------------------------------------------------------


 
10.2  Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
10.3  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
10.4  Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:
 
If to GSPAC:
 
3130 Fairview Park Drive
Suite 500
Falls Church, Virginia 22042
Telephone: (703) 286 - 3776
Facsimile:
Attn: Abhishek Jain

 
With a copy to:
 
Miller & Martin PLLC
1170 Peachtree Street, NE
Suite 800
Atlanta, Georgia 30309-7706
Telephone:
Facsimile: (404) 962-6300
Attn: Joseph R. Delgado, Jr.
 
If to SouthPeak:
 
2900 Polo Parkway
Suite 200
Midlothian, Virginia 23113
Telephone: (804) 378-5100
Facsimile:
Attn: Terry Phillips
 
25

--------------------------------------------------------------------------------


 
With a copy to:
 
Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1200
McLean, Virginia 22102
Telephone: (703) 749-1352
Facsimile: (703) 714-8359
Attn: Mark Wishner

 
If to the Investors:
 
to the addresses set forth on the signature pages hereto.
 
With a copy to:
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Telephone: (212) 451-2300
Facsimile: (212) 451-2222
Attn: Steve Wolosky

 
10.5  Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall pay the reasonable attorneys’
fees and other reasonable out-of-pocket costs and expenses incurred by the
prevailing party in such proceedings.
 
10.6  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of all parties to the Agreement. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Shares purchased under this Agreement at the time outstanding, each future
holder of all such Shares, GSPAC and SouthPeak.
 
10.7  Publicity. No public release or announcement concerning the transactions
contemplated hereby shall be issued by the Investors without the prior consent
of GSPAC (which consent shall not be unreasonably withheld), except as such
release or announcement may be required by law. Prior to the fifth the trading
day immediately following the initial Closing Date, GSPAC shall issue a press
release disclosing the consummation of the transactions contemplated by this
Agreement. No later than the fourth trading day following the Closing Date,
GSPAC will file a Current Report on Form 8-K attaching the press release
described in the foregoing sentence as well as copies of the Transaction
Documents. In addition, GSPAC will make such other filings and notices in the
manner and time required by the SEC. No press release issued by GSPAC shall
reference any Investor without such Investor’s consent, which consent shall not
be unreasonably withheld.
 
26

--------------------------------------------------------------------------------


 
10.8  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
10.9  Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedule, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.
 
10.10  Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
10.11  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER. 
 
27

--------------------------------------------------------------------------------


 
10.12  Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. GSPAC acknowledges that
each of the Investors has been provided with the same Transaction Documents for
the purpose of closing a transaction with multiple Investors and not because it
was required or requested to do so by any Investor.
 
[signature page follows]
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


GSPAC:
 
GLOBAL SERVICES PARTNERS ACQUISITION CORP.
                 
 
 
By:
/s/ Melanie Mroz
     
Name:  Melanie Mroz
     
Title:  President and Chief Executive Officer
 
 
 
 
 
SOUTHPEAK:
 
SOUTHPEAK INTERACTIVE L.L.C.
                     
By:
/s/ Terry M. Phillips
     
Name:  Terry M. Phillips
 
 
 
Title:  Managing Member
 



INVESTORS:
 
Entity Name: __________________________________________
          
By: ______________________________________
          
Name: ___________________________________
          
Title: ____________________________________
          
Address: 
    _________________________________________          
_________________________________________           
_________________________________________          
_________________________________________            
Facsimile: ________________________________
          
Attn: ____________________________________
          
Tax ID No.: _______________________________
          
Total Purchase Price: _______________________

 
[Signature Page to Purchase Agreement]
 
29

--------------------------------------------------------------------------------

